865 F.2d 1259Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael J. SCHIFANELLI, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 88-3622.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 29, 1988.Decided:  Dec. 22, 1988.Rehearing Denied Jan. 24, 1989.

Michael J. Schifanelli, appellant pro se.
David Paul King, Billy S. Bradley (Office of the United States Attorney), for appellee.
Before DONALD RUSSELL, MURNAGHAN and ERVIN, Circuit Judges.
PER CURIAM:


1
Michael J. Schifanelli appeals from the district court's order dismissing his complaint as frivolous.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  At no time has appellant presented any facts or law supporting his claim that the United States Government committed an illegal act by making monetary gain its objective.  Accordingly, we affirm on the reasoning of the district court.  Schifanelli v. United States of America, C/A No. 88-2584 (D.Md. Sept. 1, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in this material before the Court and argument would not aid in the decisional process.


2
AFFIRMED.